MEMORANDUM**
Jason Hommel (“Hommel”) appeals the district court’s dismissal of his complaint under 28 U.S.C. § 1915(e)(2)(B)(ii) for failure to state a claim. We affirm.
Hommel argues that Squaw Valley engaged in employment discrimination based on religion in violation of Title VII of the Civil Rights Act of 1964, as amended, when Squaw Valley hired Hommel as a ski instructor, but then terminated him during the processing stage when he refused to *651provide a social security number (“SSN”) for religious reasons.
Even if Hommel could establish a prima facie case of discrimination, this court held in Sutton v. Providence St Joseph Med. Ctr., 192 F.3d 826, 830 (9th Cir.1999), a case nearly factually identical, that accommodating an employee who refused to give a SSN for religious reasons was an “undue hardship” on the employer as a matter of law, precluding a Title VII claim. See Balint v. Carson City, 180 F.3d 1047, 1050 (9th Cir.1999) (en banc) (if employee proves prima facie case of employment discrimination, employer must show it could not reasonably accommodate employee without undue hardship). See also Ansonia Bd. of Education v. Philbrook, 479 U.S. 60, 67, 107 S.Ct. 367, 93 L.Ed.2d 305 (1986) (an accommodation causes “undue hardship” whenever it results in more than a de minimis cost to an employer.) The holding of Sutton, that accommodating an employee who refuses to provide a SSN is an undue hardship as a matter of law, applies despite Hommel’s assertion that an employer can file an affidavit to avoid a penalty from the Internal Revenue Service for failure to provide an employee’s SSN. See 26 U.S.C. § 6724(a); 26 C.F.R. § 301.6109-Kc).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.